—In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Nassau County (Martin, J.), dated October 30, 2001, which, inter alia, after a nonjury trial, and upon granting the defendant’s motion to amend the court’s decision dated July 28, 2000, is in favor of the defendant and against them dismissing the complaint.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly determined that the plaintiffs lacked standing as to their contention that the defendant breached the collective bargaining agreement (see generally Matter of Aenas McDonald Police Benevolent Assn. v City of Geneva, 92 NY2d 326, 332).
The plaintiffs’ remaining contentions are without merit. Florio, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.